ON PETITION FOR. A REHEARING.
Pettit, C. J.
There is a paper filed in this case, purporting to be a petition for a rehearing, which is signed “ Finch & Finch.” These gentlemen are not parties to this suit, and they have not condescended, by any designation, prefix, or addition to their names, to inform us whether they are the attorneys of a party, or mere volunteers; if the latter, the petition is not entitled to consideration. But we have examined the paper as though it were properly signed, and *519find no good reason for granting a rehearing; and the petition is overruled.
F. M. Finch and 3. A. Finch, for appellant.
S. Major, for appellee.